DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office action is based on the 13/772,803 application filed 02/21/2013.  Examiner acknowledges the reply filed 03/19/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiroff et al (U.S. Pub. 2004/0204735 A1) in view of Millman et al (U.S. Pub. 2007/0005002 A1, hereinafter “Millman”).
Regarding clams 1 and 22, Shiroff discloses a medical system comprising: 
a handpiece 290 (Fig. 2B) comprising: 
a sleeve 280 (Fig. 6) having a first port opening 284 (Fig. 6) and a second port opening 285 (Fig. 6), wherein the first port opening and the second port opening independently to dispense fluid therethrough;
a first fluid channel 282 (Fig. 6) connected to the first port opening, 
a second fluid channel 282 (Fig. 6) connected to second port opening, 

a second fluid flow restrictor 750 (Fig. 6) that variably restricts irrigation fluid flow in the second fluid channel (i.e., the fluid flow restrictor controls the flow of fluid within the channel by controlling whether fluid can flow out of the channel and into the external environment); and 
a controller 275 (Fig. 2B).
It is noted that Shiroff discloses that signals can be provided to the handpiece from a controller to individually signal the control of the amount of irrigation fluid dispensed by the first and second ports based on an input from the controller (para [0064] discloses that “various types of fluids … may be delivered concurrently, or in an independently controlled manner through selected fluid lumens…” (emphasis added) with such control being provided by the controller 275 (see also para [0046]) which is connected to the pump by wiring 258 (para [0046]; the wiring is understood to imply an electronic control of the pump, which then controls the degree of opening of the fluid flow restrictors based on the fluid flow); the controller 275 controls the opening and closing of the fluid flow restrictors by altering the fluid flow to be above or below a pressure limit to open or close the restrictors, respectively; Shiroff discloses that the restrictors are “moveable between a closed orientation and an open orientation (see Shiroff at claim 3); further, fully opening the restrictors constitutes a “degree” of opening).

Millman discloses a medical system comprising a system host device 150 (Fig. 3A) having a controller 318 (Fig. 3A) such that the system host device comprises instructions that when executed cause the system host to provide signals to the handpiece to control an amount of irrigation dispensed in the system, based on input received at the controller from a user (i.e., the user activates the foot pedals which provide instruction to send a signal to the handpiece to activate irrigation; paras [0046], [0094], [0098], [0239], [0271]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Shiroff according to the teaching in Millman, in order to provide a known robotic system host to the Millman device for the highly accurate and selective control of irrigation (e.g., by use of a foot pedal and system host, as shown in Fig. 3A) suitable to perform a wide variety of surgical procedures, with a reasonable expectation of success. Further, the system of Millman, if combined with the invention of Shiroff, would provide numerous improved features including remote or tele-operated control (para [0227]) and an image of the surgical site provided on a display (para [0096]).

Regarding claim 3, the combination of Shiroff and Millman discloses that the first fluid flow restrictor is a hinged gate-type mechanism (see Shiroff at para [0061]; see also Fig. 2) which is configured to open and close based on received signals (i.e., the hinged gate mechanism opens and closes based on the pressure of fluid provided within the lumens which is controlled by the system host device in the combination of Shiroff and Millman). 
Regarding claim 5, the combination of Shiroff and Millman discloses that the controller is a foot pedal, and signals received from the foot pedal are employed by the system host to cause a bias in the amount of fluid provided by the first and second fluid channels (as by controlling the plurality of fluid flow restrictors in order to control fluid flow downstream of the restrictors; see Millman at para [0098], [0237]-[0243], [0274]). The foot pedal can control a first and second fluid flow restrictors based on the signals received from the foot pedal (see Millman at para [0098], [0247], [0249]) and an .

Claims 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiroff et al (U.S. Pub. 2004/0204735 A1) in view of Millman et al (U.S. Pub. 2007/0005002 A1), further in view of Bisch et al (U.S. Pat. 6,179,829 B1, hereinafter "Bisch").
Regarding claims 4 and 6, it is noted that the combination of Shiroff and Millman does not appear to disclose a dual axis foot pedal such that movement in the first axis controls the first restrictor and movement in the second axis controls the second restrictor (as per claim 6).
Bisch discloses a medical system that may incorporate a phacoemulsification hand piece (col. 1, line 43), the system having a dual axis foot pedal wherein movement in different axes controls different aspects of the system (col. 2, lines 48-55).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Shiroff and Millman according to the teaching in Bisch, in order to enable a user to control one or more distinct modes of operation using a single foot pedal. The modification would enable a user to control multiple aspects of the system of Shiroff and Millman without using multiple foot pedals or different control mechanisms based on the aspect which is to be controlled. 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiroff et al (U.S. Pub. 2004/0204735 A1) in view of Millman et al (U.S. Pub. 2007/0005002 A1), further in view of Weidenbenner (U.S. Pat. 6,051,011, hereinafter “Weidenbenner”).
Regarding claim 7, it is noted that the combination of Shiroff and Millman does not appear to disclose that the system and/or handpiece is a phacoemulsification system and/or handpiece.
Weidenbenner discloses a surgical system with a surgical handpiece for providing fluid that can be controlled by a robotic system to perform a wide variety of surgical procedures including phacoemulsification procedures (col. 4, lines 12-18 and col. 5, lines 1-5).
Thus, to modify the combination of Shiroff and Millman to be used for a phacoemulsification procedure would have been obvious at the time of the invention in view of the teachings of Weidenbenner that surgical handpieces can be robotically controlled for such procedures. Indeed, to use the invention of Shiroff and Millman to carry out a phacoemulsification procedure would enable the user to more carefully and selectively apply fluid irrigation and/or suction based on control instructions supplied to the robotic system and would enable the system to be used for a wider variety of surgical procedures with a reasonable expectation of success.

Claims 8, 10, 12 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiroff et al (U.S. Pub. 2004/0204735 A1, hereinafter “Shiroff”) in view of Wang et al (U.S. Pat. 7,824,406 B2, hereinafter “Wang”).

a sleeve 280 (Fig. 6) comprising a first port opening 284 (Fig. 6) and a second port opening 285 (Fig. 6) wherein the first port opening and the second port opening independently dispense fluid therethrough; 
a first fluid channel 282 (Fig. 6) connected to the first port opening, 
a second fluid channel 282 (Fig. 6) connected to second port opening, 
a first fluid flow restrictor 740 (Fig. 6) that variably restricts irrigation fluid flow through the first fluid channel (i.e., the fluid flow restrictor controls the flow of fluid out of the channel and into the external environment), 
a second fluid flow restrictor 750 (Fig. 6) that variably restricts irrigation fluid flow through the second fluid channel (i.e., the fluid flow restrictor controls the flow of fluid out of the channel and into the external environment); and 
where in the handpiece receives a signal from a control unit, wherein the signal is based on an input from a user, and electronically individually controls a degree of opening of the first fluid flow restrictor and second fluid flow restrictor to control the irrigation fluid flow through the first fluid channel and the irrigation fluid flow through the second fluid channel based on the signal (i.e., para [0064] discloses that “various types of fluids … may be delivered concurrently, or in an independently controlled manner through selected fluid lumens…” (emphasis added) with such control being provided by the controller 275 (see also para [0046]) which is connected to the pump by wiring 258 (para [0046]; the wiring is understood to imply an electronic control of the pump, which then controls the degree of opening of the fluid flow restrictors based on the fluid flow); 
It is noted that Shiroff does not explicitly disclose that the first and second fluid flow restrictors are disposed within the handpiece.
However, a fluid flow restrictor assembly disposed within a handpiece was known at the time of the invention. For instance, Wang discloses a handpiece with first and second fluid flow channels 114 (Fig. 1a) and a valve element 108 that has a first flow restrictor (a first gate covering one of the fluid flow channels 114) and a second flow restrictor (a second gate covering the other of the fluid flow channels 114), the fluid flow restrictors being located within the handpiece. 
A skilled artisan would have found it obvious at the time of the invention to modify the fluid flow restrictors in Shiroff according to the teaching in Wang of a fluid flow restrictor within the handpiece, in order to prevent the fluid flow restrictor from protruding from the surface of the handpiece and making contact with sensitive tissue during dissection procedure. This modification would expectedly make the exterior of the handpiece smoother.
Further, the combination of Shiroff and Wang would accordingly execute instructions to control the direction of the fluid flow through the first and second fluid channels, for example, based on the teaching in Shiroff of individually signaling the 
Regarding claim 10, Shiroff discloses that the first fluid flow restrictor is a hinged gate-type mechanism (para [0061]; see also Fig. 2) which is configured to open and close based on received signals (i.e., the hinged gate mechanism opens and closes based on the pressure of fluid provided within the lumens which is controlled by the controller). 
Regarding claim 12, the combination of Shiroff and Wang discloses that the control unit comprises a foot pedal (see Shiroff at para [0046]) and the handpiece is configured to receive signals from the foot pedal and control the first and second fluid flow restrictors based on the signals received from the foot pedal (i.e., the foot pedal controls the pump which affects the opening and closing of the fluid flow restrictors). 
Regarding claim 23, Shiroff discloses that the handpiece is configured to control a degree of restriction imposed on the irrigation fluid by the first fluid flow restrictor and the second fluid flow restrictor based on the signal (i.e., Shiroff discloses that the fluid flow restrictors are moveable “between a closed orientation and an open orientation” (see Shiroff at claim 3) which is plainly interpreted to include movement of degrees of 
Regarding claim 24, Shiroff discloses that the first fluid flow restrictor is configured to change degree of opening through which the irrigation fluid flows based on the signal (Shiroff discloses that the fluid flow restrictors are moveable “between a closed orientation and an open orientation” (see Shiroff at claim 3) which is plainly interpreted to include movement of degrees of between closed and open; further, it is noted that fully opening the restrictors constitutes a “degree” of opening), and wherein the second fluid flow restrictor is configured to change degree of opening through which the irrigation fluid flows based on the signal (Shiroff discloses that the fluid flow restrictors are moveable “between a closed orientation and an open orientation” (see Shiroff at claim 3) which is plainly interpreted to include movement of degrees of between closed and open; further, it is noted that fully opening the restrictors constitutes a “degree” of opening), wherein the first fluid flow restrictor and the second fluid flow restrictor are independently controlled (independent control noted above).
Regarding claim 25, Shiroff discloses the degree of opening includes fully closed, fully opening, and partially open (Shiroff discloses that the fluid flow restrictors are “moveable between a closed orientation and an open orientation” (see Shiroff at claim 3) which is plainly interpreted to include partial movement between closed and open; the movement between the closed and open orientation occurs via a hinge which is known to permit a partially open position).

Claims 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiroff et al (U.S. Pub. 2004/0204735 A1) in view of Wang et al (U.S. Pat. 7,824,406 B2), further in view of Bisch et al (U.S. Pat. 6,179,829 B1, hereinafter "Bisch").
Regarding claims 11 and 13, it is noted that the combination of Shiroff and Wang does not appear to disclose a dual axis foot pedal such that movement in the first axis controls the first restrictor and movement in the second axis controls the second restrictor (as per claim 6).
Bisch discloses a medical system that may incorporate a phacoemulsification hand piece (col. 1, line 43), the system having a dual axis foot pedal wherein movement in different axes controls different aspects of the system (col. 2, lines 48-55).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the invention of Shiroff according to the teaching in Bisch, in order to enable a user to control one or more distinct modes of operation using a single foot pedal. The modification would enable a user to control multiple aspects of the system of Shiroff, such as the movement of the first and second restrictors (which Shiroff already discloses can be independently controlled) without using multiple foot pedals or different control mechanisms based on the aspect which is to be controlled. 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiroff et al (U.S. Pub. 2004/0204735 A1) in view of Wang et al (U.S. Pat. 7,824,406 B2), further in view of Weidenbenner (U.S. Pat. 6,051,011, hereinafter “Weidenbenner”).

Weidenbenner discloses a surgical system with a surgical handpiece for providing fluid that can be controlled by a robotic system to perform a wide variety of surgical procedures including phacoemulsification procedures (col. 4, lines 12-18 and col. 5, lines 1-5).
Thus, to modify Shiroff to be used for a phacoemulsification procedure would have been obvious at the time of the invention in view of the teachings of Weidenbenner that surgical handpieces can be robotically controlled for such procedures. Indeed, to use the invention of Shiroff to carry out a phacoemulsification procedure would enable the user to more carefully and selectively apply fluid irrigation and/or suction based on control instructions supplied to the robotic system and would enable the system to be used for a wider variety of surgical procedures with a reasonable expectation of success.

Claims 15, 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiroff et al (U.S. Pub. 2004/0204735 A1) in view of Wang et al (U.S. Pat. 7,824,406 B2), further in view of Millman et al (U.S. Pub. 2007/0005002 A1, hereinafter “Millman”).
Regarding clam 15, Shiroff discloses a medical system comprising: 
a handpiece 290 (Fig. 2B) comprising: 

a first fluid channel 282 (Fig. 6) connected to the first port opening, 
a second fluid channel 282 (Fig. 6) connected to second port opening, 
a first fluid flow restrictor 740 (Fig. 6) that variably restricts irrigation fluid flow in the first fluid channel (i.e., the fluid flow restrictor controls the flow of fluid within the channel by controlling whether fluid can flow out of the channel and into the external environment), 
a second fluid flow restrictor 750 (Fig. 6) that variably restricts irrigation fluid flow in the second fluid channel (i.e., the fluid flow restrictor controls the flow of fluid within the channel by controlling whether fluid can flow out of the channel and into the external environment); and 
a controller 275 (Fig. 2B).
It is noted that Shiroff does not explicitly disclose that the first and second fluid flow restrictors are disposed within the handpiece.
However, a fluid flow restrictor assembly disposed within a handpiece was known at the time of the invention. For instance, Wang discloses a handpiece with first and second fluid flow channels 114 (Fig. 1a) and a valve element 108 that has a first flow restrictor (a first gate covering one of the fluid flow channels 114) and a second flow restrictor (a second gate covering the other of the fluid flow channels 114), the fluid flow restrictors being located within the handpiece. 

Further, it is noted that Shiroff discloses that signals can be provided to the handpiece from a controller to individually signal the control of the amount of irrigation fluid dispensed by the first and second ports based on an input from the controller (para [0064] discloses that “various types of fluids … may be delivered concurrently, or in an independently controlled manner through selected fluid lumens…” (emphasis added) with such control being provided by the controller 275 (see also para [0046]) which is connected to the pump by wiring 258 (para [0046]; the wiring is understood to imply an electronic control of the pump, which then controls the degree of opening of the fluid flow restrictors based on the fluid flow); the controller 275 controls the opening and closing of the fluid flow restrictors by altering the fluid flow to be above or below a pressure limit to open or close the restrictors, respectively; Shiroff discloses that the restrictors are “moveable between a closed orientation and an open orientation (see Shiroff at claim 3); further, fully opening the restrictors constitutes a “degree” of opening).
However, Shiroff does not appear to disclose the handpiece and controller connected to a system host device (as per claims 1, 15 and 22) such that the system host device comprises instructions that when executed cause the system host to 
Millman discloses a medical system comprising a system host device 150 (Fig. 3A) having a controller 318 (Fig. 3A) such that the system host device comprises instructions that when executed cause the system host to provide signals to the handpiece to control an amount of irrigation dispensed in the system, based on input received at the controller from a user (i.e., the user activates the foot pedals which provide instruction to send a signal to the handpiece to activate irrigation; paras [0046], [0094], [0098], [0239], [0271]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Shiroff according to the teaching in Millman, in order to provide a known robotic system host to the Millman device for the highly accurate and selective control of irrigation (e.g., by use of a foot pedal and system host, as shown in Fig. 3A) suitable to perform a wide variety of surgical procedures, with a reasonable expectation of success. Further, the system of Millman, if combined with the invention of Shiroff, would provide numerous improved features including remote or tele-operated control (para [0227]) and an image of the surgical site provided on a display (para [0096]).
Further, the combination of Shiroff, Wang and Millman would accordingly execute instructions to control the direction of the fluid flow through the first and second fluid channels, for example, based on the teaching in Shiroff of individually signaling the control of the amount of irrigation fluid dispensed by the first and second ports based on an input from the controller, in order to direct irrigation fluid through only one fluid 
Regarding claim 17, the combination of Shiroff, Wang and Millman discloses that the first fluid flow restrictor is a hinged gate-type mechanism (see Shiroff at para [0061]; see also Fig. 2) which is configured to open and close based on received signals (i.e., the hinged gate mechanism opens and closes based on the pressure of fluid provided within the lumens which is controlled by the system host device in the combination of Shiroff, Wang and Millman). 
Regarding claim 18, the combination of Shiroff, Wang and Millman discloses that the control unit comprises a foot pedal (see Shiroff at para [0046]) and the handpiece is configured to receive signals from the foot pedal and control the first and second fluid flow restrictors based on the signals received from the foot pedal (i.e., the foot pedal controls the pump which affects the opening and closing of the fluid flow restrictors). 
Regarding claim 20, the combination of Shiroff, Wang and Millman discloses that the controller is a foot pedal, and signals received from the foot pedal are employed by the system host to cause a bias in the amount of fluid provided by the first and second fluid channels (as by controlling the plurality of fluid flow restrictors in order to control fluid flow downstream of the restrictors; see Millman at para [0098], [0237]-[0243], [0274]). The foot pedal can control a first and second fluid flow restrictors based on the signals received from the foot pedal (see Millman at para [0098], [0247], [0249]) and an .

Claim 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiroff et al (U.S. Pub. 2004/0204735 A1) in view of Wang (U.S. Pat. 7,824,406 B2), Millman et al (U.S. Pub. 2007/0005002 A1), and further in view of Bisch et al (U.S. Pat. 6,179,829 B1, hereinafter "Bisch").
Regarding claim 19, it is noted that the combination of Shiroff, Wang and Millman does not appear to disclose a dual axis foot pedal such that movement in the first axis controls the first restrictor and movement in the second axis controls the second restrictor (as per claim 6).
Bisch discloses a medical system that may incorporate a phacoemulsification hand piece (col. 1, line 43), the system having a dual axis foot pedal wherein movement in different axes controls different aspects of the system (col. 2, lines 48-55).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Shiroff, Wang Millman according to the teaching in Bisch, in order to enable a user to control one or more distinct modes of operation using a single foot pedal. The modification would enable a user to control multiple aspects of the system of Shiroff and Millman without using multiple foot pedals or different control mechanisms based on the aspect which is to be controlled. 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiroff et al (U.S. Pub. 2004/0204735 A1) in view of Wang (U.S. Pat. 7,824,406 B2), Millman et al (U.S. Pub. 2007/0005002 A1), and further in view of Weidenbenner (U.S. Pat. 6,051,011, hereinafter “Weidenbenner”).
Regarding claim 21, it is noted that the combination of Shiroff, Wang and Millman does not appear to disclose that the system and/or handpiece is a phacoemulsification system and/or handpiece.
Weidenbenner discloses a surgical system with a surgical handpiece for providing fluid that can be controlled by a robotic system to perform a wide variety of surgical procedures including phacoemulsification procedures (col. 4, lines 12-18 and col. 5, lines 1-5).
Thus, to modify the combination of Shiroff, Wang and Millman to be used for a phacoemulsification procedure would have been obvious at the time of the invention in view of the teachings of both Millman and Weidenbenner that surgical handpieces can be robotically controlled for such procedures. Indeed, to use the invention of Shiroff to carry out a phacoemulsification procedure would enable the user to more carefully and selectively apply fluid irrigation and/or suction based on control instructions supplied to the robotic system and would enable the system to be used for a wider variety of surgical procedures with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 07/22/2020 have been fully considered.

Regarding the claim rejections under 35 U.S.C. 103, Applicant argued that using “a ‘pressure limit’ to supposedly control the direction of fluid teaches away from the present Application.” Remarks, pgs. 14-15. 
However, as noted by Examiner and acknowledged by Applicant, MPEP 2141.02(VI) instructs that “a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.” (Emphasis added). Further, MPEP 2145 instructs that a “prior art reference that ‘teaches away’ from the claimed invention is a significant factor to be considered in determining obviousness.” (Emphasis added).
However, Applicant’s arguments in the Remarks cited the specification (see Remarks, pg. 14) to as evidence of a teaching away, not the claimed invention.
Applicant further argued:

“[i]n claim 1, the flow restrictors control the direction of the fluid. In Shiroff, the fluid pressure controls the flow restrictors, and thus, the direction of the fluid. In Shiroff, there is no “control” over the apertures. The apertures are attached to the handpiece via a hinge. The apertures open and close based on the fluid pressure. (Shiroff, par. [0062]). As previously stated above, controlling the direction of fluid by fluid flow or pressure teaches away from claim 1.” (Remarks, pg. 15).

However, in Shiroff, the flow restrictors still control the direction of fluid. Indeed, the fluid pressure cannot, in and of itself, control the direction of the fluid. The fact that there exists a mechanism that moves the flow restrictors in order to control the direction 
As noted in the rejection above, Shiroff teaches individually signaling the control of the amount of irrigation fluid dispensed by the first and second ports based on an input from the controller, in order to direct irrigation fluid through only one fluid channel and out of one port opening to provide a directional bias to the irrigation. Moreover, Shiroff discloses the controller 275 controls the opening and closing of the fluid flow restrictors by altering the fluid flow to be above or below a pressure limit to open or close the restrictors; accordingly, closing the fluid flow restrictors would change the direction of flow of the fluid through the channels.
This interpretation of Shiroff appears to be consistent with Applicant’s disclose of controlling the direction of fluid flow by, for example, opening (or partially opening) one of one gate while closing (or partially closing) the other gate (see present application at para [0040]), and Applicant’s assertion in the Remarks of providing a “bias” to the irrigation flow by directing irrigation fluid through only one channel and out of one port opening (see Remarks, pg. 12). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/22/2021